DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Application
2.	Claims 1-4 and 6-20 are pending in this application (#15/822,436), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 12/03/2020, following the Non-Final Rejection office action dated 09/04/2020.    
	Claims 1, 13 and 18 have been amended.
	Claim 5 had been previously canceled.
	(Please see Claims in pages 2-6 of Applicant Arguments/Remarks, filed on 12/03/2020)
	Applicant's submissions have been entered.  

	
Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4	Claims 1-4 and 6-20 are rejected under AIA  35 U.S.C. 103, as being obvious by Drissi et al. (US 2007/0168946 A1; Pub. Date:  Jul. 19, 2007; Drissi), in view of Zieder et al. (US 2016/0239402 A1; Pub. Date: Aug. 18, 2016; Filed: Oct. 30, 2013; hereinafter Zieder), further in view of Jayaramappa et al. (US 2013/0167115 A1; Pub. Date: Jun. 27, 2013; Filed: Mar. 22, 2013; hereinafter Jayaramappa).

Regarding claim 1, Drissi teaches: 
(Currently Amended) A computer-implemented method (See, e.g., Drissi, Fig.3; par [0004]: “…systems and methods for providing automated programming assistance to code developers in a collaborative IDE system by leveraging a database or library of shared code snippets that are classified according to code patterns and rating scores that are derived from feedback and input from various code developers within a community of code developers.”  Examiner Note (EN): Drissi discloses: systems and methods for providing automated programming assistance to code developers in a collaborative IDE system.) comprising: 

receiving change data from a first computing device, the change data comprising at least one of change sets, check-in history, and product areas (See, e.g., Drissi, Fig.3; par [0008]: “…obtaining a code snippet that is authored by one or more developers in a collaborative program development environment,…”  EN: Drissi discloses: obtaining a code snippet [receiving change data]);

analyzing the change data (See, e.g., Drissi, par [0021]: “…analyzing, classifying, rating, and providing shared access to persistently stored fragments/patterns of source code, to provide support EN: Drissi discloses: analyzing fragments/patterns of source code [analyzing the change data]);

		in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least a size of the change, …, and a quantity of changes (See, e.g., Drissi, par [0021]: “…analyzing, classifying, rating, and providing shared access to persistently stored fragments/patterns of source code, to provide support for automated programming assistance.”  .Also see, e.g., Drissi, par [0038]: “…the classes and taxonomic hierarchy of the tree structure may evolve and dynamically adapt over time based on user-specified classes and/or classes that are automatically learned.  For example, the system (10) of FIG. 1 may implement machine learning methods that enable the classification system (15) to incrementally construct and develop a tree structure over time to thereby improve and optimize classification of code snippet.  In one exemplary embodiment of the invention, categorization rules can evolve over time as new classes are added, old classes are removed, individual classes are combined and renamed, or as the granularity of the tree structure model (20) is otherwise refined as new classes are automatically learned or specified by the end users, etc. …”  And, Drissi, par [0010]: “… a code snippet in the code repository can be reclassified based on feedback received by a developer.  The feedback may be some quantitative quality rating of a code snippet as perceived by a developer after using the code snippet.  For instance, the feedback from the developer be an increase or decrease of the quality score of the code snippet used by the developer.  The amount of increase or decrease of the EN: Drissi discloses: analyzing fragments/patterns of source code [analyzing the change data] to incrementally construct and develop a tree structure [determining dimensions of change associated with a change made to a software product] over time based on amount of increase or decrease [a size of the change] of the quality score and feedback regarding quantitative quality rating of a code snippet [a quantity of changes] to thereby improve and optimize classification of code snippet [in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least a size of the change, and a quantity of changes]);

		calculating a program skill level for each program within a product area using the dimensions of the change, the software product having one or more product areas, each product area having one or more programs (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  EN: Drissi discloses: determining skill level and experience level of a user [calculating a program skill level]), wherein calculating the program skill level comprises:
determining at least the size of change to the program … for each user of the program from the one or more programs (See, e.g., Drissi, pars [0009]-[0010]: “…The quality score of the code snippet is determined, at least in part, by a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer. … a code snippet in the code repository can be reclassified based on feedback received by a developer.  The feedback may be some quantitative quality rating of a code snippet as perceived by a developer after using the code snippet.  For instance, the feedback from the developer be an increase or decrease of the quality score of the code snippet used by the developer.  The amount of increase or decrease of the quality score by the developer can be limited to some predetermined change threshold.”  And, Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+ C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  EN: Drissi teaches: The quality score of the code snippet [change to the program] is determined, at least in part, by a quantitative measure [size of change] of a level of experience and skill of the developer who authored the code snippet [determining at least the size of change to the program for each user of the program], such as, a user score for a given user determined based on the skill level, S.sub.L, and experience level, E.sub.L, respectively, of the user, where ;
calculating a product skill level for the product area using the calculated program skill levels for each program (See, e.g., Drissi, par [0007]: “…a quality score is assigned to an identified code pattern of the input program code, and a search is performed to find a code snippet in the code repository which is similar to the identified code pattern and which has a quality score that is higher than the quality score assigned to the identified code pattern.”  EN: Drissi discloses: a quality score is assigned to an identified code pattern of the input program code [calculating a product skill level for the product area using the calculated program skill levels for each program.); and
providing an output having a visual representation of the skill level for the product area (See, e.g., Drissi, Fig.4; pars [0050]-[0056]: “…provide feedback about another code developer by increasing or decreasing the user score of the code developer. … the system can present a user interface that allows the user to browse through for code snippets. .… ”  EN: Drissi discloses: providing feedback on user interface.).

Drissi does not appear to explicitly teach: 
in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change;
determining a weighting factor for each module of a program of the one or more programs, wherein the weighting factor indicates a difficulty of programming for the module, and
determining the age of change to the program …;

However, Zieder (US 2016/0239402 A1), in an analogous art of providing programming assistance, teaches:
determining a weighting factor for each module of a program of the one or more programs, wherein the weighting factor indicates a difficulty of programming for the module (See, e.g., Zieder, par [0024]: “…Any of a variety of techniques for measuring code complexity may be used.  One suitable complexity attribute, for example, is the number of lines of source code (SLOG).  Other complexity metrics may include the cyclomatic complexity, Halstead complexity measures, and maintainability metrics.  Cyclomatic complexity measures the number of linearly independent paths through the source code.  Cyclomatic complexity may be computed using a control flow graph of the source code whose nodes correspond to indivisible groups of commands and whose directed edges connect two nodes if the second command might be executed immediately after the first command.  Halstead complexity produces a difficulty measure that is related to the difficulty of the program to write or understand. “  EN: Zieder teaches: a variety of techniques for measuring code complexity may be used, such as the Halstead complexity that produces a difficulty measure [a weighting factor] that is related to the difficulty of the program to write or understand [determining a weighting factor for each module of a program of the one or more programs, wherein the weighting factor indicates a difficulty of programming for the module]), and …; 

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to beneficially combine the teachings of Drissi for providing automated programming assistance to code developers in a collaborative IDE system, and the teachings of Zieder for “determining a weighting factor for each module of a program of the one or more programs, wherein the weighting factor indicates a difficulty of programming for the module”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The continuous availability of software code creates a stress point on the ability to test the code. (See Zieder, par [0001]).  Drissi, and Zieder are analogous arts directed generally to providing programming assistance to code developers. 

Drissi and Zieder combination does not appear to explicitly teach: 
in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change;
determining the age of change to the program …;

However, Jayaramappa (US 2013/0167115 A1), in an analogous art of providing programming assistance, teaches:
in response to analyzing the change data (See, e.g., Jayaramappa, par [0037]: “…The evaluation of the software asset is a step that precedes download of the software asset for reuse purpose and indicates initial fitness level of the software asset for reuse purpose.  In other words, evaluation of the software asset is preliminary and quick reusability analysis of a software asset from its supporting documents. “  EN: Jayaramappa teaches: reusability analysis of a software asset from its supporting document that precedes download of the software asset for reuse purpose [analyzing the change data]), determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change (See, e.g., Jayaramappa, par [0048]: “…The age of the current version of the software asset indicates its stability.  A relatively less stable asset would have got modified and released later--reducing its age.  This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined. …“  EN: Jayaramappa teaches: The age of the current version [age of the change] of the software asset indicates its stability. This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined [determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change]);
:
determining the age of change to the program  (See, e.g., Jayaramappa, par [0048]: “…The age of the current version of the software asset indicates its stability.  A relatively less stable asset would have got modified and released later--reducing its age.  This EN: Jayaramappa teaches: The age of the current version of the software asset [the age of change to the program] indicates its stability. This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined [determining the age of change to the program]) …;


It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to beneficially modify the invention of Drissi and Zieder combination for providing automated programming assistance to code developers in a collaborative IDE system., by incorporating the teachings of Jayaramappa that teaches “in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change” and “determining the age of change to the program”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The age of the current version of the software asset indicates its stability (See Jayaramappa, par [0048]).  Drissi, Zieder and Jayaramappa are analogous arts directed generally to providing programming assistance to code developers. 




Regarding claim 2, Drissi, Zieder and Jayaramappa teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), wherein calculating the program skill level comprises:

determining at least the size of change and the age of change (See, e.g., Jayaramappa, par [0048]: “…The age of the current version of the software asset indicates its stability.  A relatively less stable asset would have got modified and released later--reducing its age.  This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined. …“  EN: Jayaramappa teaches: The age of the current version [the age of change] of the software asset indicates its stability. This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined [determining the age of change]) for each module of a program from the one or more programs, each program having one or more modules (See, e.g., Drissi, par [0038]: “…the classes and taxonomic hierarchy of the tree structure may evolve and dynamically adapt over time based on user-specified classes and/or classes that are automatically learned.  For example, the system (10) of FIG. 1 may implement machine learning methods that enable the classification system (15) to incrementally construct and develop a tree structure over time to thereby improve and optimize classification of code snippet.  In one exemplary embodiment of the invention, categorization rules can evolve over time as new classes are added, old classes are removed, individual classes are combined and renamed, or as the granularity of the tree structure model (20) is otherwise refined as new classes are automatically learned or specified by the end users, etc. …”  EN: Drissi discloses: [determining at least the size of change for each module of a program from the one or more programs, each program having one or more modules]);
calculating a module skill level for each module of the program using at least the size of change, age of change (See, e.g., Jayaramappa, par [0048]: “…The age of the current version of the software asset indicates its stability. …“), and the weighting factor (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  .And, Drissi, par [0038]: “…dynamically adapt over time based on user-specified classes and/or classes that are automatically learned  … to incrementally construct and develop a tree structure over time to thereby improve and optimize classification of code snippet. …”  EN: Drissi discloses: weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5) used to incrementally construct and develop a tree structure over time.); and
calculating a summation of the module skill levels (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary EN: Drissi discloses: a score determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L.).

Regarding claim 3, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 2 (please see claim 2 rejection), 
wherein the weighting factor indicates an importance of a module (See, e.g., Jayaramappa, pars [0021]-[0022]: “…the dimensions module 114 is configured to give more weightage to certain characteristics based on a characteristics weighing criterion for determining the dimension score of a dimension.  In one example, the dimensions module 114 is configured to determine the dimension score of the dimension D1 as: 
D1=(x*C1+y*C2+z*C3)/(x+y+z) (1) 

Here, each characteristic, i.e., C1 to C3, represents a corresponding characteristic score.  Further, the characteristic scores are weighted as per a characteristic weighing criterion using coefficients x, y, & z. Organizations may choose these coefficients depending on its business priorities. …“  EN: Jayaramappa teaches: the dimensions module is configured to give more weightage to certain characteristics as per a characteristic weighing criterion using coefficients x, y, & z, where organizations choose these coefficients depending on its business priorities [the weighting factor indicates an importance of a module]).



Regarding claim 4, Drissi, Zieder and Jayaramappa teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), wherein calculating the program skill level further comprises:
determining a weighting factor for each user of the program (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  EN: Drissi teaches: a user score for a given user may be determined based on the skill level, S.sub.L, and experience level, E.sub.L, respectively, of the user, where C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5).);
calculating a user skill level for each user of the program using at least the size of change, age of change (See, e.g., Jayaramappa, par [0048]: “…The age of the current version of the software asset indicates its stability. …“), and the weighting factor (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  And, Drissi, par [0038]: “…dynamically adapt over time based on user-specified classes and/or classes that are automatically learned  … to incrementally EN: Drissi teaches: a user score for a given user may be determined based on the skill level, S.sub.L, and experience level, E.sub.L, respectively, of the user, where C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5) used to incrementally construct and develop a tree structure over time.); and
calculating a summation of the user skill levels (See, e.g., Drissi, par [0022]: “…a user score for a given user may be determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L, wherein S.sub.L and E.sub.L denote the skill level and experience level, respectively, of the user, and wherein C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5). …”  EN: Drissi discloses: a user score for a given user determined as N.sub.P=C.sub.1.circle-solid.S.sub.L+C.sub.2.circle-solid.E.sub.L.).

5. (Cancelled)

Regarding claim 6, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 4 (please see claim 4 rejection), 
wherein the output further includes a recommendation of users for the product area, the recommendation of users indicating one or more users with a high user skill level (See, e.g., Drissi, par [0004]: EN: Drissi discloses: providing automated programming assistance to code developers.).

Regarding claim 7, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 4 (please see claim 4 rejection), 
wherein the output further includes the user skill level for each user (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer.”  EN: Drissi discloses: level of experience and skill of the developer.).

Regarding claim 8, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 4 (please see claim 4 rejection), 
wherein the one or more users are at least one of designers and coders of the program (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer.”  EN: Drissi discloses: developer who authored the code snippet.).


Regarding claim 9, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 8 (please see claim 8 rejection), 
wherein the change data further comprises subjective skill data for each of the one or more users, the subjective skill data including subjective user skill levels (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer.”  EN: Drissi discloses: level of experience and skill of the developer as derived from user profile.).


Regarding claim 10, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 9 (please see claim 9 rejection), wherein calculating the program skill level further comprises:
determining the subjective skill data for each user of the program (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer.”  EN: Drissi discloses: level of experience and skill of the developer as derived from user profile.); and
calculating the user skill level for each user of the program further using the subjective skill data program (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile EN: Drissi discloses: level of experience and skill of the developer as derived from user profile.).

Regarding claim 11, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
wherein the first computing device is a source code management system (See, e.g., Drissi, par [0021]: “…methods for collecting, analyzing, classifying, rating, and providing shared access to persistently stored fragments/patterns of source code, to provide support for automated programming assistance.”  EN: Drissi discloses: providing shared access to persistently stored fragments/patterns of source code, to provide support for automated programming assistance.).


Regarding claim 12, Drissi, Zieder and Jayaramappa teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
wherein the visual representation is a skills map (See, e.g., Drissi, par [0009]: “…a quantitative measure of a level of experience and skill of the developer who authored the code snippet, as derived from user profile information that is maintained for the developer..”  EN: Drissi discloses: a quantitative measure of a level of experience and skill of the developer.). 




Claims 13-17: 
System Claims 13-17 are similar to method Claims 1, 2, 4, 8, and 9, respectively.  As such, Claims 13-17, are rejected under AIA  35 U.S.C. 103 as being un-patentable by Drissi, Zieder, and Jayaramappa, for similar rationale as used for the rejection of the corresponding method Claims, hereinabove in this office action.


Claims 18-20: 
Product Claims 18-20 are similar to method Claims 1, 2, and 4, respectively.  As such, Claims 18-20, are rejected under AIA  35 U.S.C. 103 as being un-patentable by Drissi, Zieder, and Jayaramappa, for similar rationale as used for the rejection of the corresponding method Claims, hereinabove in this office action.


			Response to Arguments
5.	The Applicant Arguments/Remarks filed on 12/03/2020 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s). 
Claim Rejections - 35 USC § 103
Applicant argues (in pages 7-9 of Applicant Arguments/Remarks):
‘From the Office Action, claims 1-4 and 6-20 are rejected under 35 USC 103 as being unpatentable over Drissi et al. (US 2007/0168946 Al, hereinafter “Drissi”), in view of Zieder et al. (US 2016/0239402 Al, 
Independent Claims 1, 13, and 18
Applicant respectfully submits that Drissi, Zieder, and Jayaramappa do not teach or suggest “determining at least the size of change to the program and the age of change to the program for each user of the program from the one or more programs.”
size of change to the program... for each user of the program
The Office Action cites Drissi as teaching “determining at least the size of change... for each user... of the program.” Applicant respectfully disagrees and respectfully submits that Drissi does not teach or suggest “determining at least the size of change to the program... for each user of the program....” Paragraph [0022] of Drissi appears to discuss values that indicate skill level and experience level of a user and are used to calculate a user score for a given user, and weights of the skill level and experience level of a user. Specifically, Drissi appears to discuss an equation indicating that a user score is equal to a sum of a first arbitrary constant (Ci) multiplied by the skill level of the user (Sl) and a second arbitrary constant (C2) multiplied by the experience level of the user (El). Applicant respectfully submits that a user score determined based on a skill level and experience level of a user is not equivalent to a “size of change to the program” for each user of the program. Drissi’s user score, skill level, and experience level of the user do not appear to consider the program each user of the program.
Zieder and Jayaramappa also do not appear to have any discussion of “determining at least the size of change... for each user... of the program.”
age of change to the program for each user of the program
The Office Action (p. 6) states that Drissi and Zieder do not explicitly teach “determining the age of change.” Applicant respectfully agrees. The Office Action cites Jayaramappa as teaching “determining the age of change” (Office Action, p. 8). Applicant’s claim states that the determining the “age of change to the program” is for each user of the program. Applicant respectfully submits that Jayaramappa does not teach or suggest determining the “age of change to the program for each user of the program.” Jayaramappa (e.g., paragraph [0048]) does not appear to have any discussion about users of the program nor an age of change to the program for each user of the program.
Zieder does not overcome the discussed deficiencies of Drissi and Jayaramappa. Therefore, for the reasons discussed herein, Applicant respectfully submits that Drissi, Zieder, and Jayaramappa, alone or in combination, do not teach or suggest all the elements of claim 1. Applicant, 
Claims 13 and 18 have similar limitations to claim 1. Applicant respectfully submits that claims 13 and 18 are allowable for the same/similar reasons that claim 1 is allowable, and respectfully requests that the corresponding 35 USC 103 rejections be withdrawn.‘

Examiner’s response:
Examiner respectfully disagrees.  Examiner asserts that Drissi (US 2007/0168946 A1, e.g., pars [0009], [0010], [0022]: teaches: The quality score of the code snippet [size of change to the program] is determined, at least in part, by a quantitative measure [size of change] of a level of experience and skill of the developer who authored the code snippet [determining at least the size of change to the program for each user of the program], such as, a user score for a given user determined based on the skill level, S.sub.L, and experience level, E.sub.L, respectively, of the user, where C.sub.1 and C.sub.2 are arbitrary constants which influence the weights of S.sub.L and E.sub.L (e.g., C.sub.1=C.sub.2=0.5), which teaches the above Applicant-argued Claim 1 feature “determining at least the size of change to the program... for each user of the program....”.  And, Jayaramappa (US 2013/0167115 A1, e.g., par [0048]) teaches: The age of the current version [the age of change] of the software asset indicates its stability. This dimension also gradually changes over time as the age of the software asset changes and has to be periodically determined [determining the age of change to the program] for each user of the program as taught by Drissi.  Drissi, and Zieder for providing automated programming assistance to code developers in a collaborative IDE system., by further incorporating the teachings of Jayaramappa that teaches “in response to analyzing the change data, determining dimensions of change associated with a change made to a software product, the dimensions of change comprising at least an age of the change” and “determining the age of change to the program”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The age of the current version of the software asset indicates its stability (See Jayaramappa, par [0048]).  Drissi, Zieder and Jayaramappa are analogous arts directed generally to providing programming assistance to code developers. 
Therefore, respectfully, Examiner does not find Applicant’s above argument to be persuasive.
As such, Claim 1 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Drissi, Zieder, and Jayaramappa.
Independent Claims 13 and 18 are basically similar to independent Claim 1
As such, Claims 13 and 18 are also rejected, under AIA  35 U.S.C. 103, as being un-patentable by Drissi, Zieder, and Jayaramappa, for similar rationale as for Claim 1.

Dependent Claims 2 - 4, 6 - 12, 14 - 17, and 19 – 20
Applicant argues (in pages 9-10 of Applicant Arguments/Remarks):
‘Because claims 2 - 4, 6 - 12, 14 - 17, and 19 - 20 depend upon and incorporate the limitations of claims 1, 13, and 18, Applicant contends that they are allowable for the same reasons that claims 1,13, and 18 are allowable. Applicant therefore respectfully requests that the 35 USC 103 rejection to claims 2, 4, 6 - 12, 14 - 17, and 19 - 20 be withdrawn. 
In view of the foregoing comments and amendments, the Applicant respectfully submits that all of the pending claims are believed to be in a form suitable for allowance. Therefore, the application is believed to be in a condition for allowance. The Applicant respectfully requests early allowance of the application. The Applicant requests that the Examiner contact the undersigned, if it will assist further examination of the application.‘
Examiner’s response:
Examiner respectfully disagrees. Claims 2-4, 6-12, 14-17, and 19-20, which depend on rejected independent claims 1, 13, or 18, inherit the deficiencies of their respective parent claim.  And Examiner maintains that Drissi, Zieder, and Jayaramappa teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 U.S.C. 103, hereinabove in this office action.
Drissi, Zieder, and Jayaramappa.


Conclusion
6.	Claims 1-4 and 6-20 are rejected.
	Claim 5 had been canceled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191